DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/2/2022 has been entered.
Response to Arguments
Applicant's arguments filed 5/2/2022 have been fully considered but they are not persuasive.
Applicant argues Gyorfi modified by Kim fails to teach “a second input element to specify one or more customizable parameters associated with an appearance the virtual content item, the one or more customizable parameters associated with the appearance of the fvirtual content item including one or more of: a color, a texture, a size; an opacity; a typography; a typographical emphasis; and an adornment” (see page 8 of applicant’s correspondence filed 5/2/2022).  Examiner respectfully disagrees. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Regarding claim 1, Gyorfi discloses or implies one or more customizable parameters associated with an appearance [of] the virtual content item, the one or more customizable parameters associated with the appearance of the virtual content item including one or more of: a color; a texture; a size; an opacity; a typography; a typographical emphasis; and an adornment (First the Examiner notes the elements listed as appearance of the virtual items are listed as alternatives, and as such any one of the elements may be taught by the prior art to be read on by the claims;  Fig. 3 and Par. 16 of Gyorfi discloses specifying that a message is inscribed on a virtual beer mug vs. same text message inscribed on a bottle of wine, where the mug vs. the bottle is a customization related to an adornment).  The only element not taught by Gyrofi is that the first user device user interface includes the input element to specify the one or more customizable parameters as claimed.  Gyorfi, however, is not relied upon in isolation.   
Kim teaches the user device having a second input element to specify one or more customizable parameters associated with  appearance the virtual content item, (Fig. 5A and Par. 58 of Kim: ‘purpose of use’ item 530 provided to enter purpose of use of virtual object into terminal 110, e.g. as advertisement, which may result in company logo on or around virtual object; Also 58-59 discusses allowing setting of additional features, such as shape or shape of information of a virtual object  i.e. adornment – Note the teaching of a second input providing additional customization).  Kim also teaches that the customizable parameter is associated with the appearance of the virtual content item including an adornment (58-59 of Kim discusses allowing setting of additional features, such as shape or shape of information of a virtual object  i.e. adornment).  Accordingly, the combination of Gyorfi with Kim teaches the limitations of the claim.  
However, upon further consideration, a new ground(s) of rejection is made in view of Perez.
Claim Objections
Claims 1-20 are objected to because of the following informalities: 
Claim 1 recites “with an appearance the virtual content item” in line 9, which appears to contain a grammatical error by omitting the term “of” (which is consistent with line 10, reciting the same phrase “with the appearance of the virtual content item”).  Claims 2-10 depend from claim 1 and are therefore objected to for the same reason as claim 1.  
Claim 11 recites “with an appearance the virtual content item” in line 11, which appears to contain a grammatical error by omitting the term “of” (which is consistent with line 12, reciting the same phrase “with the appearance of the virtual content item”).  Claims 12-19 depend from claim 11 and are therefore objected to for the same reason as claim 11.  
Claim 20 recites “with an appearance the virtual content item” in line 10, which appears to contain a grammatical error by omitting the term “of” (which is consistent with line 11, reciting the same phrase “with the appearance of the virtual content item”).  
  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4–6, 9–11, 14–16 and 19–20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gyorfi et al. (US 2009/0237328 A1) in view of Kim (US 2012/0081393 A1) and Perez et al. (US 2013/0293468 A1). 
Regarding claim 1, Gyorfi discloses:
A method comprising: (Par. 13 of Gyorfi: method and apparatus)
Causing display, at a first device of a first user, of a user interface comprising: (Par. 37 of Gyorfi: user of device creates virtual graffiti via user interface 517)
A first input element to specify one or more criteria for triggering application of a virtual content item (Par. 21 of Gyorfi: a user operating user device 105 determines that he wishes to send another user virtual graffiti as part of an augmented reality scene, where user device 105 is then utilized to create the virtual graffiti and associate the virtual graffiti with a location, and user provides device 105 with a list of user(s) (e.g., user 107) that will be allowed to view the virtual graffiti; Par. 23: user attached graffiti to door; Par. 27: virtual graffiti attached to particular real object, and device must identify object’s location and then displaying graffiti at the object’s location; Par. 53: user interface 517 receives virtual graffiti input from a user) to a real-world environment that is visible to a second user via optical elements of a second device, and (Par. 31 of Gyorfi: 3D rendering system produces view of virtual scene unique to user; Par. 32: a device's location is determined and sent to the server, and the server determines what messages, if any, are in proximity to and available for the device, which are then downloaded by the device and rendered if visible, on a mobile device’s display - examiner notes that pixels, inherent to an electronic display, are “optical elements” – See Fig. 2; Par. 35: filter all available virtual graffiti in order to determine only the virtual graffiti relevant to the particular device and the device's location)
[of] the virtual content item, the one or more customizable parameters associated with the appearance of the virtual content item including one or more of: a color; a texture; a size; an opacity; a typography; a typographical emphasis; and an adornment (Examiner notes the list is recited as alternatives – i.e. any one:  Fig. 3 and Par. 16 of Gyorfi: specify message inscribed on a virtual beer mug vs. same text message inscribed on a bottle of wine;  Examiner further notes that Gyorfi does not teach the first user which created the message providing the beer vs. wine customization, but the combination of the customization with user input of Kim teaches the limitation – see below)
A third input element to input an identifier of the second user; (Par. 21 of Gyorfi: a user operating the device 105 “provides device 105 with a list of user(s) (e.g., user 107) that will be allowed to view the virtual graffiti” – Examiner notes that the teaching of a user operating a user device and providing the list of users that can view the virtual object inherently teaches at least one input element to input an identifier of the second user, where the second user is one of the users within the list of users; Par. 23 of Gyorfi: user privilege, where graffiti is only available to those designated able to view it; Par. 34: list of devices allowed to display graffiti; Par. 38: logic circuitry 505 also receives a list of users with privileges to view the graffiti) 
Receiving, from the first device, virtual content item configuration data indicative of a selection by the first user of virtual content item the real-world environment, (Par. 18 of Gyorfi: receiving virtual graffiti from a first device along with the location of the virtual graffiti; Par. 21: user device 105 creates virtual graffiti and associates the virtual graffiti with a location, and provides to virtual graffiti server 101; Par. 34: server receives virtual graffiti from device) the virtual content item configuration data further specifying the identifier of the second user, the one or more criteria, (Par. 21 of Gyorfi: user device 105 is then utilized to create the virtual graffiti and associate the virtual graffiti with a location – i.e. “criteria”, where user also provides device 105 with a list of user(s) (e.g., user 107) that will be allowed to view the virtual graffiti – i.e. “identifier of second user” - and device 105 then utilizes network 103 to provide this information to virtual graffiti server 101; Par. 23: user having privileges to view virtual graffiti; Par. 34: server receives virtual graffiti along with location for graffiti and list of devices that are allowed to display the graffiti; Par. 39: provide list of users able to view graffiti to server) the virtual content item comprising one or more media objects (Par. 24 of Gyorfi: virtual graffiti may comprise text, or a “virtual object” such as images, audio and video clips – Fig. 3);
Detecting a triggering event based on satisfaction of the one or more criteria determined from context data associated with the second device (Par. 22 of Gyorfi: Server 101 periodically monitors the locations of all devices 105-109 along with their identities, and when a particular device is near a location where it is to be provided with virtual graffiti, server 101 utilizes network 103 to provide this information to the device, and when a particular device is near a location where virtual graffiti is available for viewing, user can then use the device to view the virtual graffiti as part of an augmented reality scene; Par. 35: server personal object manager 405 filters virtual graffiti to determine only the virtual graffiti relevant to a particular device and device’s location); and
Based on detecting the triggering event, causing, by one or more processors, the optical elements of the second device to present the one or more media objects overlaid on the real-world environment that is visible to the second user via the optical elements of the second device (Par. 22 of Gyorfi: server 101 monitors location of devices and when a particular device is near a location where virtual graffiti is available for viewing, user can then use the device to view the virtual graffiti as part of an augmented reality scene; Par. 27: to be able to display virtual graffiti attached to a particular "real" object, the device must be capable of identifying the object's location, and then displaying the graffiti at the object's location, such that when a user's surroundings match the image of the graffiti's surroundings, the graffiti will be appropriately displayed – i.e. triggering event; Par. 30 further discusses establishing viewpoint to see graffiti; Par. 32: a device's location is determined and sent to the server, and the server determines what messages, if any, are in proximity to and available for the device, which are then downloaded by the device and rendered if visible, on a mobile device’s display - examiner notes that pixels, inherent to an electronic display, are “optical elements”)
Although the user of a user interface is disclosed in Gyorfi for inputting the elements claimed, Gyorfi does not explicitly disclose all the elements of the claim, particularly the set of virtual content items for selection and at least one input element to input an identifier of the second user.
Kim discloses: 
Causing display, at a first device of a first user, of a user interface comprising:
a set of virtual content items for selection (Fig. 5A and Par. 52 of Kim: ‘set virtual object’ menu screen, including ‘set virtual objects item’ 510, a `movement mode` item 520, a `purpose of use` item 530, and `additional setting mode` item 540; Par. 53: allow user to select at least one of the virtual objects in list 511)
a first input element to specify one or more criteria for triggering application of a virtual content item selected from the set of virtual content items to a real-world environment that is visible to a second user via optical elements of a second device, (Fig. 5A and Par. 49 of Kim; user simply drags and drops virtual object at location 512 marked by “+”;  Also Par. 52: ‘set virtual object’ menu screen, including ‘set virtual objects item’ 510, a `movement mode` item 520, a `purpose of use` item 530, and `additional setting mode` item 540; Par. 53: allow user to select at least one of the virtual objects in list 511; Paras. 54-56 discusses setting location settings for virtual object, including point of departure, destination, path, moving speed and time);
a second input element to specify one or more customizable parameters associated with  appearance the virtual content item, the one or more customizable parameters associated with the appearance of the virtual content item including one or more of: a color; a texture; a size; an opacity; a typography; a typographical emphasis; and an adornment; (Fig. 5A and Par. 58 of Kim: ‘purpose of use’ item 530 provided to enter purpose of use of virtual object into terminal 110, e.g. as advertisement, which may result in company logo on or around virtual object; Also 58-59 discusses allowing setting of additional features, such as shape or shape of information of a virtual object  i.e. adornment – Note the teaching of a second input providing additional customization) 
And a third input element to input additional data (Fig. 5A and Par. 52 of Kim: menu screen includes elements 520 and 540 as additional options)
Receiving, from the first device, virtual content item configuration data indicative of a selection by the first user of virtual content item from the set of virtual content items (Fig. 4 and Par. 48: user request for setting virtual objects received from user in step 420; Par. 50: transmit virtual object setting information regarding the virtual object set in operation 420 to server)
Both Gyorfi and Kim are directed to providing user customized virtual objects for displaying on a second user’s augmented reality display.  Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the method and system for generating customized virtual objects to share among multiple users of augmented reality systems as provided by Gyorfi, using the technique of providing a user interface for selecting and customizing virtual objects for sharing with other users as provided by Kim, using known electronic interfacing and programming techniques.  The modification results in an improved augmented reality collaborative system by providing easier to use interface controls to customize a virtual object to better suit the user’s preferences.  Moreover, the modification uses a known technique of providing a graphical user interface for input settings to improve a similar device of using input settings to specify virtual object parameters in the same way, providing user input to edit and control a virtual object for display in a shared augmented reality system. 
Perez discloses: 
Receiving, from the first device, virtual content item configuration data specifying the identifier of the second user, the one or more criteria, and the one or more customizable parameters (Par. 131 of Perez: access permissions of users and devices in collaboration environment determined and set, and instructions provided to collaboration server to enable data to be shared amongst various devices within collaboration environment ; Par. 133: user selects the collaboration environment which may include the location, users, and level of security available for each of the users and each of the collaboration items, including how much information each of the users in the collaboration environment is allowed to see, and add any augmentation or additional information to collaboration environment in data to be presented; Par. 137: user can select virtual controls allowing user to change who is being presented to)
Gyorfi, Kim and Perez are directed to providing user customized virtual objects for displaying on a second user’s augmented reality display.  Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the method and system for generating customized virtual objects to share among multiple users of augmented reality systems as provided by Gyorfi, using the technique of providing a user interface for selecting and customizing virtual objects for sharing with other users as provided by Kim, by using the technique of orchestrating sharing of information between users as provided by Perez, using known electronic interfacing and programming techniques.  The modification results in an improved distribution of data between users by providing additional control to tailor the sharing of data to a user’s preferences, and better providing controls to ensure only intended information is shared between users, preventing unintended users or content from distribution.  
Regarding claim 4, Gyorfi modified by Kim further discloses:
Wherein the one or more parameters of the virtual content item include one or more of: a behavior; an object geometry and an additional virtual representation related to the virtual content item (Par. 59 of Kim: menu screen may also allow user to select shape or shape information of virtual object)
Both Gyorfi and Kim are directed to providing user customized virtual objects for displaying on a second user’s augmented reality display.  Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the method and system for generating customized virtual objects to share among multiple users of augmented reality systems as provided by Gyorfi, using the technique of providing a user interface for selecting and customizing virtual objects for sharing with other users as provided by Kim, using known electronic interfacing and programming techniques.  The modification results in an improved augmented reality collaborative system by providing easier to use interface controls to customize a virtual object to better suit the user’s preferences.  Moreover, the modification uses a known technique of providing a graphical user interface for input settings to improve a similar device of using input settings to specify virtual object parameters in the same way, providing user input to edit and control a virtual object for display in a shared augmented reality system.
Regarding claim 5, Gyorfi further discloses: 
Wherein the one or more criteria include one or more of: a location of the second device; an object within the real-world environment that is visible to the second user via the second device; and a trigger time at which the virtual content item is to be applied to real-world environment that is visible to the second user via the second device (Par. 21 of Gyorfi: user device 105 is then utilized to create the virtual graffiti and associate the virtual graffiti with a location, and device 105 then utilizes network 103 to provide this information to virtual graffiti server 101; Par. 34: server receives virtual graffiti along with location for graffiti and list of devices that are allowed to display the graffiti)
Regarding claim 6, Gyorfi further discloses: 
Wherein: the one or more criteria indicate a location; (Par. 21 of Gyorfi: user device 105 is then utilized to create the virtual graffiti and associate the virtual graffiti with a location, and device 105 then utilizes network 103 to provide this information to virtual graffiti server 101; Par. 34: server receives virtual graffiti along with location for graffiti and list of devices that are allowed to display the graffiti) and 
Detecting the triggering event comprises detecting the second device at the location based on location data generated at the second device (Par. 18 of Gyorfi: location of the second device is received; Par. 22: Server 101 periodically monitors the locations of all devices 105-109 along with their identities, and when a particular device is near a location where it is to be provided with virtual graffiti, server 101 utilizes network 103 to provide this information to the device, and when a particular device is near a location where virtual graffiti is available for viewing, user can then use the device to view the virtual graffiti as part of an augmented reality scene; Par. 35: server personal object manager 405 filters virtual graffiti to determine only the virtual graffiti relevant to a particular device and device’s location; Fig. 5 and Par. 50: context-aware circuitry 509 [of user device in Fig. 5] provides updates to device location, which is provided to server 101)
Regarding claim 9, Gyorfi further discloses: 
Wherein the virtual content item configuration data includes an identifier of a third user; (Par 16 of Gyorfi: user “Joe”; Par. 21: user also provides device 105 with a list of user(s) (e.g., user 107) that will be allowed to view the virtual graffiti and device 105 then utilizes network 103 to provide this information to virtual graffiti server 101 – examiner notes that plurality of users includes at least two users, in addition to sending user; Par. 23: user having privileges to view virtual graffiti; Par. 34: server receives virtual graffiti along with location for graffiti and list of devices that are allowed to display the graffiti; Par. 39: provide list of users able to view graffiti to server) 
The triggering event is a first triggering event (Par. 22 of Gyorfi: locations of all devices, such that when a particular device is near a location to be provided with virtual graffiti, server provides graffiti – including devices 105-109); and
The method further comprises:
Detecting a second triggering event based on context data received from a third device associated with the third user (Par. 22 of Gyorfi: Server 101 periodically monitors the locations of all devices 105-109 along with their identities, and when a particular device is near a location where it is to be provided with virtual graffiti, server 101 utilizes network 103 to provide this information to the device, and when a particular device is near a location where virtual graffiti is available for viewing, user can then use the device to view the virtual graffiti as part of an augmented reality scene; Par. 35: server personal object manager 405 filters virtual graffiti to determine only the virtual graffiti relevant to a particular device and device’s location); and
Based on detecting the second triggering event, causing the third device to present the one or more media objects overlaid on a real-world environment that is visible to the third user via the third device (Par. 16 of Gyorfi: Joe sees text message inscribed on bottle of wine – see Fig. 3; Par. 22: server 101 monitors location of devices and when a particular device is near a location where virtual graffiti is available for viewing, user can then use the device to view the virtual graffiti as part of an augmented reality scene; Par. 27: to be able to display virtual graffiti attached to a particular "real" object, the device must be capable of identifying the object's location, and then displaying the graffiti at the object's location, such that when a user's surroundings match the image of the graffiti's surroundings, the graffiti will be appropriately displayed – i.e. triggering event; Par. 30 further discusses establishing viewpoint to see graffiti; Par. 32: a device's location is determined and sent to the server, and the server determines what messages, if any, are in proximity to and available for the device, which are then downloaded by the device and rendered if visible)
Regarding claim 10, the limitations included from claim 1 are rejected based on the same rationale as claim 1 set forth above and incorporated herein.  Further regarding claim 10, 
Causing the optical elements of the second device to present the one or more media objects overlaid on real-world environment comprises causing the (Fig. 3 and Par. 26 of Gyorfi: second user sees virtual graffiti 303 with same virtual object 300 attached to door; Par. 27: display virtual graffiti attached to particular real object, by matching virtual graffiti to user’s current environment; Par. 31: virtual scene must be overlaid onto a view of the real world to produce an augmented reality scene; Par. 32: rendered on a mobile device’s display - examiner notes that pixels, inherent to an electronic display, are “optical elements” – See Fig. 2;)
Gyorfi does not explicitly teach the second device is a wearable device worn by the second user, comprising a transparent display. 
Perez discloses: 
the second device is a wearable device worn by the second user; (Par. 40 of Perez: one or more wearers of a see through head mounted display apparatus; Fig. 9 and Par. 126 discloses second user 29b with device 2)
The optical elements comprise a transparent display (Par. 49 of Perez: see through head mounted display device 2, so user so that the user can see through a display); and
Causing the optical elements of the second device to present the one or more media objects overlaid on real-world environment comprises causing the transparent display to present the one or more media objects (Par. 41 of Perez: each see through head mounted display combines virtual and physical objects, where shared experience can include overlays on views of real objects or presentation of virtual object, in the same room or in physically separate location; Fig. 11 and Par. 127: virtual object 1010 on stage 1055)
Gyorfi and Perez are directed to providing user customized virtual objects for displaying on a second user’s augmented reality display.  Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the method and system for generating customized virtual objects to share among multiple users of augmented reality systems as provided by Gyorfi, by using the computer architecture including a see-through head mounted display as provided by Perez, using known electronic interfacing and programming techniques.  The modification combines prior art elements of a computer-implemented augmented reality system with computer architecture and commonly used head-mounted displays for implementing an augmented reality system according to known methods of computer engineering to yield predictable results of utilizing software executed invention on a computer system for executing software.  Moreover, the modification results in an improved augmented reality system by utilizing common computer architecture for processing software, resulting in a cheaper, easier-to-implement system, while incorporating a head-mounted display which results in more intuitive and interactive augmented reality for the user.  
Regarding claim 11, Gyorfi discloses: 
A system comprising: (Fig. 1 and Par. 20 of Gyorfi: system 100)


Causing display, at a first device of a first user, of a user interface comprising: (Par. 37 of Gyorfi: user of device creates virtual graffiti via user interface 517)
A first input element to specify one or more criteria for triggering application of a virtual content item (Par. 21 of Gyorfi: a user operating user device 105 determines that he wishes to send another user virtual graffiti as part of an augmented reality scene, where user device 105 is then utilized to create the virtual graffiti and associate the virtual graffiti with a location, and user provides device 105 with a list of user(s) (e.g., user 107) that will be allowed to view the virtual graffiti; Par. 23: user attached graffiti to door; Par. 27: virtual graffiti attached to particular real object, and device must identify object’s location and then displaying graffiti at the object’s location; Par. 53: user interface 517 receives virtual graffiti input from a user, along with a list of devices with privileges to view the graffiti) to a real-world environment that is visible to a second user via optical elements of a second device, and (Par. 31 of Gyorfi: 3D rendering system produces view of virtual scene unique to user; Par. 32: a device's location is determined and sent to the server, and the server determines what messages, if any, are in proximity to and available for the device, which are then downloaded by the device and rendered if visible, on a mobile device’s display - examiner notes that pixels, inherent to an electronic display, are “optical elements” – See Fig. 2; Par. 35: filter all available virtual graffiti in order to determine only the virtual graffiti relevant to the particular device and the device's location)
[of] the virtual content item, the one or more customizable parameters associated with the appearance of the virtual content item including one or more of: a color; a texture; a size; an opacity; a typography; a typographical emphasis; and an adornment (Examiner notes the list is recited as alternatives – i.e. any one:  Fig. 3 and Par. 16 of Gyorfi: specify message inscribed on a virtual beer mug vs. same text message inscribed on a bottle of wine;  Examiner further notes that Gyorfi does not teach the first user which created the message providing the beer vs. wine customization, but the combination of the customization with user input of Kim teaches the limitation – see below)
a third input element to input an identifier of the second user; (Par. 21 of Gyorfi: a user operating the device 105 “provides device 105 with a list of user(s) (e.g., user 107) that will be allowed to view the virtual graffiti” – Examiner notes that the teaching of a user operating a user device and providing the list of users that can view the virtual object inherently teaches at least one input element to input an identifier of the second user, where the second user is one of the users within the list of users; Par. 23 of Gyorfi: user privilege, where graffiti is only available to those designated able to view it; Par. 34: list of devices allowed to display graffiti; Par. 38: logic circuitry 505 also receives a list of users with privileges to view the graffiti) 
Receiving, from the first device, virtual content item configuration data indicative of a selection by the first user of virtual content item (Par. 18 of Gyorfi: receiving virtual graffiti from a first device along with the location of the virtual graffiti; Par. 21: user device 105 creates virtual graffiti and associates the virtual graffiti with a location, and provides to virtual graffiti server 101; Par. 34: server receives virtual graffiti from device) the virtual content item configuration data further including the identifier of the second user and the one or more criteria, (Par. 21 of Gyorfi: user device 105 is then utilized to create the virtual graffiti and associate the virtual graffiti with a location – i.e. “criteria”, where user also provides device 105 with a list of user(s) (e.g., user 107) that will be allowed to view the virtual graffiti – i.e. “identifier of second user” - and device 105 then utilizes network 103 to provide this information to virtual graffiti server 101; Par. 23: user having privileges to view virtual graffiti; Par. 34: server receives virtual graffiti along with location for graffiti and list of devices that are allowed to display the graffiti; Par. 39: provide list of users able to view graffiti to server) the virtual content item comprising one or more media objects (Par. 24 of Gyorfi: virtual graffiti may comprise text, or a “virtual object” such as images, audio and video clips – Fig. 3);
Detecting a triggering event based on satisfaction of the one or more criteria determined from context data associated with the second device (Par. 22 of Gyorfi: Server 101 periodically monitors the locations of all devices 105-109 along with their identities, and when a particular device is near a location where it is to be provided with virtual graffiti, server 101 utilizes network 103 to provide this information to the device, and when a particular device is near a location where virtual graffiti is available for viewing, user can then use the device to view the virtual graffiti as part of an augmented reality scene; Par. 35: server personal object manager 405 filters virtual graffiti to determine only the virtual graffiti relevant to a particular device and device’s location); and
Based on detecting the triggering event, causing the second device to present the one or more media objects overlaid on the real-world environment that is visible to the second user via optical elements of the second device (Par. 22 of Gyorfi: server 101 monitors location of devices and when a particular device is near a location where virtual graffiti is available for viewing, user can then use the device to view the virtual graffiti as part of an augmented reality scene; Par. 27: to be able to display virtual graffiti attached to a particular "real" object, the device must be capable of identifying the object's location, and then displaying the graffiti at the object's location, such that when a user's surroundings match the image of the graffiti's surroundings, the graffiti will be appropriately displayed – i.e. triggering event; Par. 30 further discusses establishing viewpoint to see graffiti; Par. 32: a device's location is determined and sent to the server, and the server determines what messages, if any, are in proximity to and available for the device, which are then downloaded by the device and rendered if visible; Par. 32: a device's location is determined and sent to the server, and the server determines what messages, if any, are in proximity to and available for the device, which are then downloaded by the device and rendered if visible, on a mobile device’s display - examiner notes that pixels, inherent to an electronic display, are “optical elements”)
Although the user of a user interface is disclosed in Gyorfi for inputting the elements claimed, Gyorfi does not explicitly disclose all the elements of the claim, particularly the set of virtual content items for selection and at least one input element to input an identifier of the second user.
Kim discloses: 
Causing display, at a first device of a first user, of a user interface comprising:
a set of virtual content items for selection (Fig. 5A and Par. 52 of Kim: ‘set virtual object’ menu screen, including ‘set virtual objects item’ 510, a `movement mode` item 520, a `purpose of use` item 530, and `additional setting mode` item 540; Par. 53: allow user to select at least one of the virtual objects in list 511)
a first input element to specify one or more criteria for triggering application of a virtual content item selected from the set of virtual content items to a real-world environment that is visible to a second user via optical elements of a second device, and at least one input element to input additional data (Fig. 5A and Par. 52 of Kim: ‘set virtual object’ menu screen, including ‘set virtual objects item’ 510, a `movement mode` item 520, a `purpose of use` item 530, and `additional setting mode` item 540; Par. 53: allow user to select at least one of the virtual objects in list 511; Paras. 54-56 discusses setting location settings for virtual object, including point of departure, destination, path, moving speed and time; Par. 58: ‘purpose of use’ item 530 provided to enter purpose of use of virtual object, and modify virtual object and add additional information according to purpose of use; Par. 59: menu screen may also allow user to select shape or shape information of virtual object) and
a second input element to specify one or more customizable parameters associated with  appearance the virtual content item, the one or more customizable parameters associated with the appearance of the virtual content item including one or more of: a color; a texture; a size; an opacity; a typography; a typographical emphasis; and an adornment; (Fig. 5A and Par. 58 of Kim: ‘purpose of use’ item 530 provided to enter purpose of use of virtual object into terminal 110, e.g. as advertisement, which may result in company logo on or around virtual object; Also 58-59 discusses allowing setting of additional features, such as shape or shape of information of a virtual object  i.e. adornment – Note the teaching of a second input providing additional customization) 
And a third input element to input additional data (Fig. 5A and Par. 52 of Kim: menu screen includes elements 520 and 540 as additional options)
Receiving, from the first device, virtual content item configuration data indicative of a selection by the first user of virtual content item from the set of virtual content items (Fig. 4 and Par. 48: user request for setting virtual objects received from user in step 420; Par. 50: transmit virtual object setting information regarding the virtual object set in operation 420 to server)
Both Gyorfi and Kim are directed to providing user customized virtual objects for displaying on a second user’s augmented reality display.  Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the method and system for generating customized virtual objects to share among multiple users of augmented reality systems as provided by Gyorfi, using the technique of providing a user interface for selecting and customizing virtual objects for sharing with other users as provided by Kim, using known electronic interfacing and programming techniques.  The modification results in an improved augmented reality collaborative system by providing easier to use interface controls to customize a virtual object to better suit the user’s preferences.  Moreover, the modification uses a known technique of providing a graphical user interface for input settings to improve a similar device of using input settings to specify virtual object parameters in the same way, providing user input to edit and control a virtual object for display in a shared augmented reality system.
	Gyorfi does not explicitly teach the computer architecture memory that stores instructions and one or more processors configured by the instructions to perform the operations as claimed.  
	Perez discloses:
A system comprising: A memory that stores instructions; and one or more processors configured by the instructions to perform operations (Par. 169 of Perez: application comprising machine instructions stored on hard disk drive, and loaded for execution on CPU 801)
Gyorfi, Kim and Perez are directed to providing user customized virtual objects for displaying on a second user’s augmented reality display.  Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the method and system for generating customized virtual objects to share among multiple users of augmented reality systems as provided by Gyorfi, including technique of providing a user interface for selecting and customizing virtual objects for sharing with other users as provided by Kim, by further using the computer architecture provided by Perez, using known electronic interfacing and programming techniques.  The modification combines prior art elements of a computer-implemented augmented reality system with computer architecture for implementing an augmented reality system according to known methods of computer engineering to yield predictable results of utilizing software executed invention on a computer system for executing software.  Moreover, the modification results in an improved augmented reality system by utilizing common computer architecture resulting in a cheaper, easier-to-implement augmented reality computer system.  
Regarding claim 20, Gyorfi discloses:
A computer system, causing the computer system to perform operations (Par. 13 of Gyorfi: method and apparatus; Fig. 1 and Par. 20: system 100 including server)
Further regarding claim 20, the operations of claim 20 perform the same operations as performed by the system of claim 11.  As such, claim 20 is further rejected based on the same rationale as claim 11 based on Gyorfi modified by Kim set forth above.
Both Gyorfi and Kim are directed to providing user customized virtual objects for displaying on a second user’s augmented reality display.  Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the method and system for generating customized virtual objects to share among multiple users of augmented reality systems as provided by Gyorfi, using the technique of providing a user interface for selecting and customizing virtual objects for sharing with other users as provided by Kim, using known electronic interfacing and programming techniques.  The modification results in an improved augmented reality collaborative system by providing easier to use interface controls to customize a virtual object to better suit the user’s preferences.  Moreover, the modification uses a known technique of providing a graphical user interface for input settings to improve a similar device of using input settings to specify virtual object parameters in the same way, providing user input to edit and control a virtual object for display in a shared augmented reality system.
Gyorfi modified by Kim and Perez discloses: 
A machine-readable medium storing instructions that, when executed by a computer system, cause the computer system to perform operations (Par. 169 of Perez: application comprising machine instructions stored on hard disk drive, and loaded for execution on CPU 801)
Gyorfi and Perez are directed to providing user customized virtual objects for displaying on a second user’s augmented reality display.  Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the method and system for generating customized virtual objects to share among multiple users of augmented reality systems as provided by Gyorfi, including technique of providing a user interface for selecting and customizing virtual objects for sharing with other users as provided by Kim, by further using the computer architecture provided by Perez, using known electronic interfacing and programming techniques.  The modification combines prior art elements of a computer-implemented augmented reality system with computer architecture for implementing an augmented reality system according to known methods of computer engineering to yield predictable results of utilizing software executed invention on a computer system for executing software.  Moreover, the modification results in an improved augmented reality system by utilizing common computer architecture resulting in a cheaper, easier-to-implement augmented reality computer system.
Regarding claim 14, Gyorfi modified by Kim further discloses:
Wherein the one or more parameters of the virtual content item include one or more of: a behavior; an object geometry and an additional virtual representation related to the virtual content item (Par. 59 of Kim: menu screen may also allow user to select shape or shape information of virtual object)
Both Gyorfi and Kim are directed to providing user customized virtual objects for displaying on a second user’s augmented reality display.  Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the method and system for generating customized virtual objects to share among multiple users of augmented reality systems as provided by Gyorfi, using the technique of providing a user interface for selecting and customizing virtual objects for sharing with other users as provided by Kim, using known electronic interfacing and programming techniques.  The modification results in an improved augmented reality collaborative system by providing easier to use interface controls to customize a virtual object to better suit the user’s preferences.  Moreover, the modification uses a known technique of providing a graphical user interface for input settings to improve a similar device of using input settings to specify virtual object parameters in the same way, providing user input to edit and control a virtual object for display in a shared augmented reality system.
Regarding claim 15, Gyorfi further discloses: 
Wherein the one or more criteria include one or more of: a location of the second device; an object within the real-world environment that is visible to the second user via the second device; and a trigger time at which the virtual content item is to be applied to real-world environment that is visible to the second user via the second device (Par. 21 of Gyorfi: user device 105 is then utilized to create the virtual graffiti and associate the virtual graffiti with a location, and device 105 then utilizes network 103 to provide this information to virtual graffiti server 101; Par. 34: server receives virtual graffiti along with location for graffiti and list of devices that are allowed to display the graffiti)
Regarding claim 16, Gyorfi further discloses: 
Wherein: the one or more criteria indicate a location; (Par. 21 of Gyorfi: user device 105 is then utilized to create the virtual graffiti and associate the virtual graffiti with a location, and device 105 then utilizes network 103 to provide this information to virtual graffiti server 101; Par. 34: server receives virtual graffiti along with location for graffiti and list of devices that are allowed to display the graffiti) and 
Detecting the triggering event comprises detecting the second device at the location based on location data generated at the second device (Par. 18 of Gyorfi: location of the second device is received; Par. 22: Server 101 periodically monitors the locations of all devices 105-109 along with their identities, and when a particular device is near a location where it is to be provided with virtual graffiti, server 101 utilizes network 103 to provide this information to the device, and when a particular device is near a location where virtual graffiti is available for viewing, user can then use the device to view the virtual graffiti as part of an augmented reality scene; Par. 35: server personal object manager 405 filters virtual graffiti to determine only the virtual graffiti relevant to a particular device and device’s location; Fig. 5 and Par. 50: context-aware circuitry 509 [of user device in Fig. 5] provides updates to device location, which is provided to server 101)
Regarding claim 19, Gyorfi further discloses: 


Causing the second device to present the one or more media objects overlaid on real-world environment comprises causing the (Fig. 3 and Par. 26 of Gyorfi: second user sees virtual graffiti 303 with same virtual object 300 attached to door; Par. 27: display virtual graffiti attached to particular real object, by matching virtual graffiti to user’s current environment; Par. 31: virtual scene must be overlaid onto a view of the real world to produce an augmented reality scene)
Gyorfi does not explicitly teach the second device is a wearable device worn by the second user, comprising a transparent display. 
Perez discloses: 
the second device is a wearable device worn by the second user; (Par. 40 of Perez: one or more wearers of a see through head mounted display apparatus; Fig. 9 and Par. 126 discloses second user 29b with device 2)
The optical elements comprise a transparent display (Par. 49 of Perez: see through head mounted display device 2, so user so that the user can see through a display); and
Causing the second device to present the one or more media objects overlaid on real-world environment comprises causing the transparent display to present the one or more media objects (Par. 41 of Perez: each see through head mounted display combines virtual and physical objects, where shared experience can include overlays on views of real objects or presentation of virtual object, in the same room or in physically separate location; Fig. 11 and Par. 127: virtual object 1010 on stage 1055)
Gyorfi and Perez are directed to providing user customized virtual objects for displaying on a second user’s augmented reality display.  Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the method and system for generating customized virtual objects to share among multiple users of augmented reality systems as provided by Gyorfi, by using the computer architecture including a see-through head mounted display as provided by Perez, using known electronic interfacing and programming techniques.  The modification combines prior art elements of a computer-implemented augmented reality system with computer architecture and commonly used head-mounted displays for implementing an augmented reality system according to known methods of computer engineering to yield predictable results of utilizing software executed invention on a computer system for executing software.  Moreover, the modification results in an improved augmented reality system by utilizing common computer architecture for processing software, resulting in a cheaper, easier-to-implement system, while incorporating a head-mounted display which results in more intuitive and interactive augmented reality for the user.  

Claims 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gyorfi et al. (US 2009/0237328 A1, incorporating in Par. 27 the technique of Heikkinen et al. US 2007/0024527 A1) in view of Kim (US 2012/0081393 A1) and Perez et al. (US 2013/0293468 A1). 
Regarding claim 7, the limitations included from claim 1 are rejected based on the same rationale as claim 1 set forth above and incorporated herein.  Further regarding claim 7, Gyorfi modified by Kim further discloses:
Wherein: the one or more criteria specify an object within the real-world environment that is visible to the second user (Par. 21 of Gyorfi: associate the virtual graffiti with a location and provide information to server; Par. 22: server monitors locations and when device is near a location user can view the virtual graffiti as part of augmented reality scene, merged with the real-world view; Fig. 2 and Par. 23: virtual graffiti attached to location of a door; Par. 27: for any particular device 105-109 to be able to display virtual graffiti attached to a particular "real" object, the device must be capable of identifying the object's location, and then displaying the graffiti at the object's location, which Gyorfi discloses is further described in Heikkinen et al. US 2007/0024527 A1:
Par. 24 of Heikkinen: sending image and linked invisible symbols as a source image such that target with hidden information becomes available for a game partner; Par. 25: person selects some location or object, takes a photo of it, "hides" a text message to it using another image layer, and sends the original image and the hidden message to his friend using, such that the mission of the receiving person is to find the exact location or a similar object and point to the location or object with the terminal camera, such that when the camera input is close enough to the orginal image, the hidden message is shown; Fig. 11 and Par. 99 of Heikkinen: party generating the first image may pick the matching criteria to be used, according to, e.g., the picture/image parameters, the depicted objects or the structure depicted in the image, where criteria includes certain detected shapes or objects;
Par. 34 of Gyorfi: If the graffiti is to be attached to a particular item (moving or stationary), then the information needed for attaching the virtual graffiti to the object will be received as well; Par. 55: information necessary to view virtual graffiti may include a digital representation of the physical object); and
Detecting the triggering event comprises detecting the object within the real-world environment based on an analysis of the image data generated at the second device, the image data comprising one or more images depicting the real-world environment that is visible to the second user (Par. 27 of Gyorfi: using vision recognition, augmented reality system attempts to match the originally crated virtual graffiti to user’s current environment, where image of graffiti’s surroundings is uploaded to server, and when a user’s surroundings match the image of the graffiti’s surroundings, the graffiti will be appropriately displayed, which Gyorfi discloses is further described in Heikkinen et al. US 2007/0024527 A1:
Par. 35 of Heikkinen: receiving a first image or source image, receiver of the first image takes a second image or video stream with camera, and compares first image with second image, such that if the result of comparison indicates a match, display invisible symbols on display – see Figs. 5-6 and Fig. 11 and Par. 99: party generating the first image may pick the matching criteria to be used, according to, e.g., the picture/image parameters, the depicted objects or the structure depicted in the image, where criteria includes certain detected shapes or objects) 
(Also note alternative rejection under 35 U.S.C. 103 set forth below)
Regarding claim 17, the limitations included from claim 11 are rejected based on the same rationale as claim 11 set forth above and incorporated herein.  Further regarding claim 17, the additional system steps of claim 17 are the same as the additional steps of the method of claim 7.  As such, claim 17 is further rejected based on the same rationale as claim 7 set forth above and incorporated herein.  

Claims 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gyorfi et al. (US 2009/0237328 A1) in view of Kim (US 2012/0081393 A1), Perez et al. (US 2013/0293468 A1) and in further view of Maciocci et al. (US 2012/0249741 A1).
Regarding claim 7, the limitations included from claim 1 are rejected based on the same rationale as claim 1 set forth above and incorporated herein.  Further regarding claim 7, Maciocci discloses:
Wherein: the one or more criteria specify an object within the real-world environment that is visible to the second user (Par. 69 of Maciocci: first user input indicating first anchor surface 16 in captured image; Par. 80: the user may indicate with a gesture that a particular real world surface in the room is intended to be an anchor surface, where processor detects the surface and determine an angle of the surface with respect to the line of sight of the user, and anchor the virtual object 14 on the particular surface where the user pointed with an orientation and perspective consistent with the determined angle of the surface; Fig. 2 and Paras. 87-88: second head mounted device 10b views virtual object anchored to surface corresponding to same surface, e.g. desktop surface 16, as designated for the first head mounted device 10a); and
Detecting the triggering event comprises detecting the object within the real-world environment based on an analysis of the image data generated at the second device, the image data comprising one or more images depicting the real-world environment that is visible to the second user (Fig. 2 and Par. 88 of Maciocci: In order to enable the second head mounted device 10b to properly render the virtual object 14b on the anchor surface from the second user's perspective, the data transmitted from the first head mounted device to the second head mounted device may include the shape or object data, which enables the second head mounted device processor to render a displayed image of the virtual object corresponding to the second user's viewing perspective, where virtual object data may be in the form of a geometric model, coordinates and fill data, or similar rendering data that may be used in a three-dimensional object rendering module implemented in a processor within the second head mounted device 10b; Par. 125: surface manager block 520 may continuously track the positions of surfaces within the scene based on captured images (as managed by the scene manager block 510) and measurements from distance sensors, and continuously update positions of the virtual objects that are anchored on surfaces within the captured image; Par. 142: processing an image using data from distance sensors, camera data and calculated distance data to render image for display with virtual object, where second processor renders image of virtual object for projection on the second head mounted display, including the virtual object anchored or fixed to the anchor surface selected by first user; Par. 145: virtual object data generates image data rendering virtual object appropriately from second user’s perspective; Par. 152: processor within the first head mounted device may determine the orientation of the second user based on images of the second user obtained by its own stereo cameras and using anatomical models, and transmit data regarding virtual object to second head mounted device in orientation based on second user’s orientation; Also Fig. 13 and Par. 189: processor may calculate distance and orientation of objects in the image)
	Gyorfi, Kim, Perez and Maciocci are directed to providing user customized virtual objects for displaying on a second user’s augmented reality display.  Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the method and system for generating customized virtual objects to share among multiple users of augmented reality systems as provided by Gyorfi, using the technique of providing a user interface for selecting and customizing virtual objects for sharing with other users as provided by Kim, by using the technique of orchestrating sharing of information between users as provided by Perez and by using the computer architecture using the image based recognition of objects for anchoring as provided by Maciocci, using known electronic interfacing and programming techniques.  The modification merely substitutes one known technique for determining augmented reality anchor locations of virtual objects for another, utilizing images to determine anchor objects for displaying virtual objects in an augmented reality system shared between users.
Regarding claim 17, Gyorfi further discloses:
Wherein: the one or more criteria specify an object within the real-world environment that is visible to the second user (Par. 21 of Gyorfi: associate the virtual graffiti with a location and provide information to server; Par. 22: server monitors locations and when device is near a location user can view the virtual graffiti as part of augmented reality scene, merged with the real-world view; Fig. 2 and Par. 23: virtual graffiti attached to location of a door; Par. 27: for any particular device 105-109 to be able to display virtual graffiti attached to a particular "real" object, the device must be capable of identifying the object's location, and then displaying the graffiti at the object's location, which Gyorfi discloses is further described in Heikkinen et al. US 2007/0024527 A1:
Par. 24 of Heikkinen: sending image and linked invisible symbols as a source image such that target with hidden information becomes available for a game partner; Par. 25: person selects some location or object, takes a photo of it, "hides" a text message to it using another image layer, and sends the original image and the hidden message to his friend using, such that the mission of the receiving person is to find the exact location or a similar object and point to the location or object with the terminal camera, such that when the camera input is close enough to the orginal image, the hidden message is shown; Fig. 11 and Par. 99 of Heikkinen: party generating the first image may pick the matching criteria to be used, according to, e.g., the picture/image parameters, the depicted objects or the structure depicted in the image, where criteria includes certain detected shapes or objects;
Par. 34 of Gyorfi: If the graffiti is to be attached to a particular item (moving or stationary), then the information needed for attaching the virtual graffiti to the object will be received as well; Par. 55: information necessary to view virtual graffiti may include a digital representation of the physical object); and
Detecting the triggering event comprises detecting the object within the real-world environment based on an analysis of the image data generated at the second device, the image data comprising one or more images depicting the real-world environment that is visible to the second user (Par. 27 of Gyorfi: using vision recognition, augmented reality system attempts to match the originally crated virtual graffiti to user’s current environment, where image of graffiti’s surroundings is uploaded to server, and when a user’s surroundings match the image of the graffiti’s surroundings, the graffiti will be appropriately displayed, which Gyorfi discloses is further described in Heikkinen et al. US 2007/0024527 A1:
Par. 35 of Heikkinen: receiving a first image or source image, receiver of the first image takes a second image or video stream with camera, and compares first image with second image, such that if the result of comparison indicates a match, display invisible symbols on display – see Figs. 5-6 and Fig. 11 and Par. 99: party generating the first image may pick the matching criteria to be used, according to, e.g., the picture/image parameters, the depicted objects or the structure depicted in the image, where criteria includes certain detected shapes or objects
)
	Maciocci further discloses:
Wherein: the one or more criteria specify an object within the real-world environment that is visible to the second user (Par. 69 of Maciocci: first user input indicating first anchor surface 16 in captured image; Par. 80: the user may indicate with a gesture that a particular real world surface in the room is intended to be an anchor surface, where processor detects the surface and determine an angle of the surface with respect to the line of sight of the user, and anchor the virtual object 14 on the particular surface where the user pointed with an orientation and perspective consistent with the determined angle of the surface; Fig. 2 and Paras. 87-88: second head mounted device 10b views virtual object anchored to surface corresponding to same surface, e.g. desktop surface 16, as designated for the first head mounted device 10a); and
Detecting the triggering event comprises detecting the object within the real-world environment based on an analysis of the image data generated at the second device, the image data comprising one or more images depicting the real-world environment that is visible to the second user (Fig. 2 and Par. 88 of Maciocci: In order to enable the second head mounted device 10b to properly render the virtual object 14b on the anchor surface from the second user's perspective, the data transmitted from the first head mounted device to the second head mounted device may include the shape or object data, which enables the second head mounted device processor to render a displayed image of the virtual object corresponding to the second user's viewing perspective, where virtual object data may be in the form of a geometric model, coordinates and fill data, or similar rendering data that may be used in a three-dimensional object rendering module implemented in a processor within the second head mounted device 10b; Par. 125: surface manager block 520 may continuously track the positions of surfaces within the scene based on captured images (as managed by the scene manager block 510) and measurements from distance sensors, and continuously update positions of the virtual objects that are anchored on surfaces within the captured image; Par. 142: processing an image using data from distance sensors, camera data and calculated distance data to render image for display with virtual object, where second processor renders image of virtual object for projection on the second head mounted display, including the virtual object anchored or fixed to the anchor surface selected by first user; Par. 145: virtual object data generates image data rendering virtual object appropriately from second user’s perspective; Par. 152: processor within the first head mounted device may determine the orientation of the second user based on images of the second user obtained by its own stereo cameras and using anatomical models, and transmit data regarding virtual object to second head mounted device in orientation based on second user’s orientation; Also Fig. 13 and Par. 189: processor may calculate distance and orientation of objects in the image)
	Gyorfi and Maciocci are directed to providing user customized virtual objects for displaying on a second user’s augmented reality display.  Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the method and system for generating customized virtual objects to share among multiple users of augmented reality systems as provided by Gyorfi, including technique of providing a user interface for selecting and customizing virtual objects for sharing with other users as provided by Kim, and using the technique of orchestrating sharing of information between users as provided by Perez by further using the computer architecture using the image based recognition of objects for anchoring as provided by Maciocci, using known electronic interfacing and programming techniques.  The modification merely substitutes one known technique for determining augmented reality anchor locations of virtual objects for another, utilizing images to determine anchor objects for displaying virtual objects in an augmented reality system shared between users.

Claims 2, 3, 8, 12, 13, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gyorfi et al. (US 2009/0237328 A1) in view of Kim (US 2012/0081393 A1) and Perez et al. (US 2013/0293468 A1) in further view of Drouin et al. (US 2018/0322706 A1).
Regarding claim 2, the limitations included from claim 1 are rejected based on the same rationale as provided for claim 1 set forth above.  Further regarding claim 2, Gyorfi modified by Kim further discloses: 
Wherein the one or more criteria specify (Par. 21 of Gyorfi: user device 105 is then utilized to create the virtual graffiti and associate the virtual graffiti with a location – i.e. “criteria”, where user also provides device 105 with a list of user(s) (e.g., user 107) that will be allowed to view the virtual graffiti – i.e. “identifier of second user” - and device 105 then utilizes network 103 to provide this information to virtual graffiti server 101; Par. 34: server receives virtual graffiti along with location for graffiti and list of devices that are allowed to display the graffiti)
Kim discloses the user interface including one or more criteria (Fig. 5A and Par. 52 of Kim: ‘set virtual object’ menu screen, including ‘set virtual objects item’ 510, a `movement mode` item 520, a `purpose of use` item 530, and `additional setting mode` item 540; Par. 53: allow user to select at least one of the virtual objects in list 511; Paras. 54-56 discusses setting location settings for virtual object, including point of departure, destination, path, moving speed and time; Par. 58: ‘purpose of use’ item 530 provided to enter purpose of use of virtual object, and modify virtual object and add additional information according to purpose of use; Par. 59: menu screen may also allow user to select shape or shape information of virtual object) 
Both Gyorfi and Kim are directed to providing user customized virtual objects for displaying on a second user’s augmented reality display.  Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the method and system for generating customized virtual objects to share among multiple users of augmented reality systems as provided by Gyorfi, using the technique of providing a user interface for selecting and customizing virtual objects for sharing with other users as provided by Kim, using known electronic interfacing and programming techniques.  The modification results in an improved augmented reality collaborative system by providing easier to use interface controls to customize a virtual object to better suit the user’s preferences.  Moreover, the modification uses a known technique of providing a graphical user interface for input settings to improve a similar device of using input settings to specify virtual object parameters in the same way, providing user input to edit and control a virtual object for display in a shared augmented reality system. 
Drouin discloses:
Wherein the one or more criteria specify a state or value of contextual data associated with the second device (Par. 10 of Drouin:, the Mixed Reality (MR) system identifies contextual criteria (also referred to herein as "trigger conditions" or "contextual triggers") which, when recognized as satisfied by the MR system, causes the MR system to initiate the execution and presentation of a contextual application to the user within the MR environment; Par. 20: contextual criteria are a set of criteria that depend on information from the user's surroundings, and criteria may include absolute or relative time; Par. 30: trigger conditions may include time limitations (e.g., particular times of day, or an amount of relative time since a past event) or detecting an object within a certain distance; Par. 31: upon detection of the trigger conditions, the MR system 100 initiates a contextual application identified by the associated application trigger, where execution of contextual applications may include creating and displaying virtual objects to the user 102 (e.g., in relation to associated real-world objects within the field of view of the user 102); Par. 40: display of virtual TV screen triggered by current time; Par. 45: When the client module 124 detects that the trigger conditions 302 for a particular application trigger are satisfied, then the client module 124 initiates execution of the contextual application associated with that application, such as creating one or more virtual objects associated with the app and presenting those virtual objects to the user 102 within a MR environment (e.g., as depicted in FIGS. 5-10D), where such virtual objects are displayed relative to particular real-world objects) 
Gyorfi, Kim, Perez and Drouin are directed to providing user customized virtual objects for displaying on an augmented reality display.  Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the method and system for generating customized virtual objects to share among multiple users of augmented reality systems as provided by Gyorfi, including technique of providing a user interface for selecting and customizing virtual objects for sharing with other users as provided by Kim, by using the technique of orchestrating sharing of information between users as provided by Perez with the technique of triggering display of a virtual object based on a time context as provided by Drouin, using known electronic interfacing and programming techniques.  The modification provides an improved shared virtual object system within an augmented reality system by allowing further customization by a user to better tailor shared virtual objects to user preferences.  Moreover, the modification merely uses a known technique of triggering display of virtual objects using time to improve similar contextual augmented reality devices in the same way, namely using a particular trigger criteria for displaying an augmented reality virtual object to a user.  
Regarding claim 3, Gyorfi further discloses: 
Monitoring the contextual data associated with the second device to detect the triggering event (Par. 14 of Gyorfi: When a device that is allowed to view the graffiti is near the location, the graffiti will be downloaded to the device and displayed as part of an augmented reality scene; Par. 35: each user device has its own personal object manager 405, which determines location of the device, and determines if any virtual graffiti exists for the particular device at or near the device’s location, and if so, provides the device with the relevant information needed to display the virtual graffiti based on the location of the device). 
Regarding claim 8, the limitations included from clam 1 are rejected based on the same rationale as claim 1 set forth above and incorporated herein.  Further regarding claim 8, Drouin discloses: 
Wherein: the one or more criteria specify a trigger time at which the virtual content item is to be applied to real-world environment that is visible to the second user via the second device, and detecting the triggering event comprises determining a current time corresponds to the trigger time specified by the one or more criteria (Par. 10 of Drouin:, the Mixed Reality (MR) system identifies contextual criteria (also referred to herein as "trigger conditions" or "contextual triggers") which, when recognized as satisfied by the MR system, causes the MR system to initiate the execution and presentation of a contextual application to the user within the MR environment; Par. 20: contextual criteria are a set of criteria that depend on information from the user's surroundings, and criteria may include absolute or relative time; Par. 30: trigger conditions may include time limitations (e.g., particular times of day, or an amount of relative time since a past event); Par. 31: upon detection of the trigger conditions, the MR system 100 initiates a contextual application identified by the associated application trigger, where execution of contextual applications may include creating and displaying virtual objects to the user 102 (e.g., in relation to associated real-world objects within the field of view of the user 102); Par. 40: display of virtual TV screen triggered by current time; Par. 45: When the client module 124 detects that the trigger conditions 302 for a particular application trigger are satisfied, then the client module 124 initiates execution of the contextual application associated with that application, such as creating one or more virtual objects associated with the app and presenting those virtual objects to the user 102 within a MR environment (e.g., as depicted in FIGS. 5-10D), where such virtual objects are displayed relative to particular real-world objects) and 
Gyorfi, Kim, Perez and Drouin are directed to providing user customized virtual objects for displaying on an augmented reality display.  Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the method and system for generating customized virtual objects to share among multiple users of augmented reality systems as provided by Gyorfi, including technique of providing a user interface for selecting and customizing virtual objects for sharing with other users as provided by Kim, by using the technique of orchestrating sharing of information between users as provided by Perez with the technique of triggering display of a virtual object based on a time context as provided by Drouin, using known electronic interfacing and programming techniques.  The modification provides an improved shared virtual object system within an augmented reality system by allowing further customization by a user to better tailor shared virtual objects to user preferences.  Moreover, the modification merely uses a known technique of triggering display of virtual objects using time to improve similar contextual augmented reality devices in the same way, namely using a particular trigger criteria for displaying an augmented reality virtual object to a user.  
Regarding claim 12, the limitations included from claim 1 are rejected based on the same rationale as provided for claim 1 set forth above.  Further regarding claim 12, Gyorfi modified by Kim further discloses: 
Wherein the one or more criteria specify (Par. 21 of Gyorfi: user device 105 is then utilized to create the virtual graffiti and associate the virtual graffiti with a location – i.e. “criteria”, where user also provides device 105 with a list of user(s) (e.g., user 107) that will be allowed to view the virtual graffiti – i.e. “identifier of second user” - and device 105 then utilizes network 103 to provide this information to virtual graffiti server 101; Par. 34: server receives virtual graffiti along with location for graffiti and list of devices that are allowed to display the graffiti)
Kim discloses the user interface including one or more criteria (Fig. 5A and Par. 52 of Kim: ‘set virtual object’ menu screen, including ‘set virtual objects item’ 510, a `movement mode` item 520, a `purpose of use` item 530, and `additional setting mode` item 540; Par. 53: allow user to select at least one of the virtual objects in list 511; Paras. 54-56 discusses setting location settings for virtual object, including point of departure, destination, path, moving speed and time; Par. 58: ‘purpose of use’ item 530 provided to enter purpose of use of virtual object, and modify virtual object and add additional information according to purpose of use; Par. 59: menu screen may also allow user to select shape or shape information of virtual object) 
Both Gyorfi and Kim are directed to providing user customized virtual objects for displaying on a second user’s augmented reality display.  Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the method and system for generating customized virtual objects to share among multiple users of augmented reality systems as provided by Gyorfi, using the technique of providing a user interface for selecting and customizing virtual objects for sharing with other users as provided by Kim, using known electronic interfacing and programming techniques.  The modification results in an improved augmented reality collaborative system by providing easier to use interface controls to customize a virtual object to better suit the user’s preferences.  Moreover, the modification uses a known technique of providing a graphical user interface for input settings to improve a similar device of using input settings to specify virtual object parameters in the same way, providing user input to edit and control a virtual object for display in a shared augmented reality system. 
Drouin discloses:
Wherein the one or more criteria specify a state or value of contextual data associated with the second device (Par. 10 of Drouin:, the Mixed Reality (MR) system identifies contextual criteria (also referred to herein as "trigger conditions" or "contextual triggers") which, when recognized as satisfied by the MR system, causes the MR system to initiate the execution and presentation of a contextual application to the user within the MR environment; Par. 20: contextual criteria are a set of criteria that depend on information from the user's surroundings, and criteria may include absolute or relative time; Par. 30: trigger conditions may include time limitations (e.g., particular times of day, or an amount of relative time since a past event) or detecting an object within a certain distance; Par. 31: upon detection of the trigger conditions, the MR system 100 initiates a contextual application identified by the associated application trigger, where execution of contextual applications may include creating and displaying virtual objects to the user 102 (e.g., in relation to associated real-world objects within the field of view of the user 102); Par. 40: display of virtual TV screen triggered by current time; Par. 45: When the client module 124 detects that the trigger conditions 302 for a particular application trigger are satisfied, then the client module 124 initiates execution of the contextual application associated with that application, such as creating one or more virtual objects associated with the app and presenting those virtual objects to the user 102 within a MR environment (e.g., as depicted in FIGS. 5-10D), where such virtual objects are displayed relative to particular real-world objects) 
Gyorfi, Kim, Perez and Drouin are directed to providing user customized virtual objects for displaying on an augmented reality display.  Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the method and system for generating customized virtual objects to share among multiple users of augmented reality systems as provided by Gyorfi, including technique of providing a user interface for selecting and customizing virtual objects for sharing with other users as provided by Kim, and the computer architecture provided by Perez, with the technique of triggering display of a virtual object based on a time context as provided by Drouin, using known electronic interfacing and programming techniques.  The modification provides an improved shared virtual object system within an augmented reality system by allowing further customization by a user to better tailor shared virtual objects to user preferences.  Moreover, the modification merely uses a known technique of triggering display of virtual objects using time to improve similar contextual augmented reality devices in the same way, namely using a particular trigger criteria for displaying an augmented reality virtual object to a user.  
Regarding claim 13, Gyorfi further discloses: 
Monitoring the contextual data associated with the second device to detect the triggering event (Par. 14 of Gyorfi: When a device that is allowed to view the graffiti is near the location, the graffiti will be downloaded to the device and displayed as part of an augmented reality scene; Par. 35: each user device has its own personal object manager 405, which determines location of the device, and determines if any virtual graffiti exists for the particular device at or near the device’s location, and if so, provides the device with the relevant information needed to display the virtual graffiti based on the location of the device). 
Regarding claim 18, the limitations included from clam 11 are rejected based on the same rationale as claim 11 set forth above and incorporated herein.  Further regarding claim 18, Drouin discloses: 
Wherein: the one or more criteria specify a trigger time at which the virtual content item is to be applied to real-world environment that is visible to the second user via the second device, and detecting the triggering event comprises determining a current time corresponds to the trigger time specified by the one or more criteria (Par. 10 of Drouin:, the Mixed Reality (MR) system identifies contextual criteria (also referred to herein as "trigger conditions" or "contextual triggers") which, when recognized as satisfied by the MR system, causes the MR system to initiate the execution and presentation of a contextual application to the user within the MR environment; Par. 20: contextual criteria are a set of criteria that depend on information from the user's surroundings, and criteria may include absolute or relative time; Par. 30: trigger conditions may include time limitations (e.g., particular times of day, or an amount of relative time since a past event); Par. 31: upon detection of the trigger conditions, the MR system 100 initiates a contextual application identified by the associated application trigger, where execution of contextual applications may include creating and displaying virtual objects to the user 102 (e.g., in relation to associated real-world objects within the field of view of the user 102); Par. 40: display of virtual TV screen triggered by current time; Par. 45: When the client module 124 detects that the trigger conditions 302 for a particular application trigger are satisfied, then the client module 124 initiates execution of the contextual application associated with that application, such as creating one or more virtual objects associated with the app and presenting those virtual objects to the user 102 within a MR environment (e.g., as depicted in FIGS. 5-10D), where such virtual objects are displayed relative to particular real-world objects) and 
Gyorfi, Kim, Perez and Drouin are directed to providing user customized virtual objects for displaying on an augmented reality display.  Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the method and system for generating customized virtual objects to share among multiple users of augmented reality systems as provided by Gyorfi, including technique of providing a user interface for selecting and customizing virtual objects for sharing with other users as provided by Kim and the computer architecture provided by Perez, with the technique of triggering display of a virtual object based on a time context as provided by Drouin, using known electronic interfacing and programming techniques.  The modification provides an improved shared virtual object system within an augmented reality system by allowing further customization by a user to better tailor shared virtual objects to user preferences.  Moreover, the modification merely uses a known technique of triggering display of virtual objects using time to improve similar contextual augmented reality devices in the same way, namely using a particular trigger criteria for displaying an augmented reality virtual object to a user.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A BEUTEL whose telephone number is (571)272-3132. The examiner can normally be reached Monday-Friday 9:00 AM - 5:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM A BEUTEL/Primary Examiner, Art Unit 2616